Title: From Thomas Jefferson to John Page, 9 December 1805
From: Jefferson, Thomas
To: Page, John


                  
                     My dear Sir 
                     
                     Washington Dec. 9. 05.
                  
                  Your letter of Nov. 22. should have been sooner answered, had I had an earlier moment at which I could have done it. but it’s object has not been delayed. I put it immediately into the hands of Genl. Dearborne who promised to save you all further ceremony or trouble, by ordering the fugitive, if at fort Mc.Henry, to be sent down in irons & delivered to the civil authority at Norfolk. I hope this has accordingly been done, or is doing. Present my affectionate respects to mrs Page, in which mrs Randolph now here cordially joins, & be assured of my constant friendship & respect
                  
                     Th: Jefferson 
                     
                  
               